DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is not clear how are the device housing, the charger, the receiving portion, the light source and the electrical outlet situated with respect to one another such that there is a functioning apparatus?  Claims 9 to 20 depend on claim 8 and as such are also rejected.
In claims 14 and 15, it is not clear how are the sensor and other features as claimed in claim 8 situated with respect to one another such that there is a functioning apparatus?
In claim 17, it is not clear how are the USB port and other features as claimed in claim 8 situated with respect to one another such that there is a functioning apparatus?
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 8, 9, 13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schaak (20140036518).
Schaak shows a charging device comprising a device housing (12, 15), a charger (64, paragraph 0028, line 8) for charging an electronic device (100), a receiving portion (61) configured to hold the electronic device upright (figure 2), a light source (22) configured to shine through at least a portion of the device housing (paragraph 0017, lines 4 to 6), and an electrical outlet (15).
With regards to claim 9, wherein the device housing comprises a plurality of sides (58) and a base (12, figure 1), wherein the receiving portion of the charging device extends from the base of the device housing and comprises a first section (figure 1, the section 61 is pointing) and a second section (figure 2, the vertical curved wall projected upward from first section 61), and wherein the first section of the receiving portion is parallel to and connected to the base of the device housing (figure 2), and the second section is substantially perpendicular to the first section and extends to a free end having a distance from the base that is large enough to engage the electronic device (figure 2).
With regards to claim 13, wherein the receiving portion forms part of the device housing (figure 2).
With regards to claim 17, further comprising a USB port (paragraph 0029, line 14).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pandorf et al. (9675172) in view of Schaak.
Pandorf et al. disclose a cabinet (14) comprising a cabinet housing (figure 1) comprising a cavity (column 3, line 11), a door (28) configured both to close to cover the cavity and to open to expose the cavity, and shelves (44) extending horizontally across the cavity (figure 1), and a charging device (48) positioned within the cavity.  However, Pandorf et al. do not specifically disclose the charging device comprising a device housing, a charger for charging an electronic device, a receiving portion configured to hold the electronic device upright, a light source configured to shine through at least a portion of the device housing to illuminate the cavity of the cabinet housing, and an electrical outlet.
Schaak teaches the charging device comprising a device housing (12, 15), a charger (64, paragraph 0028, line 8) for charging an electronic device (100), a receiving portion (61) configured to hold the electronic device upright (figure 2), and a light source (22) configured to shine through at least a portion of the device housing (paragraph 0017, lines 4 to 6) to illuminate the cavity of the cabinet housing, and an electrical outlet (15).
It would have been obvious to one skilled in the art to comprise the charging device of Pandorf et al. with a device housing, a charger, a receiving portion, a light source and an electrical outlet, as taught by Schaak, to provide a portable multi-function lighting organizing charging device for not only charging and storing an electronic device while proving lighting to the cavity but also for avoiding clutter from associated wired connections.
With regards to claim 2, wherein the charging device is positioned on one of the shelves (figure 5).
With regards to claim 7, wherein the receiving portion forms part of the device housing (figure 2).
9.	Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pandorf et al. in view of Schaak, as applied to claim 1 above, and further in view of Edgar et al. (20170067625).
Pandorf et al. as modified by Schaak disclose the invention substantially as claimed with the exception of disclosing that the device housing comprises a plurality of sides and a base, the receiving portion of the charging device extends from the base of the device housing and comprises a first section and a second section, the first section of the receiving portion is parallel to and connected to the base of the device housing, and the second section is substantially perpendicular to the first section and extends to a free end having a distance from the base that is large enough to engage the electronic device. 
Edgar et al. teach that the device housing comprises a plurality of sides (figure 2) and a base (figure 2, the base where reference numeral 38 is pointing), the receiving portion (30) of the charging device extends from the base of the device housing and comprises a first section and a second section, the first section (figure 5, the horizontal section parallel to the base) of the receiving portion is parallel to and connected to the base of the device housing (figure 5), and the second section (figure 5, the second section where reference numeral 32 is pointing) is substantially perpendicular to the first section and extends to a free end (figure 5, the free end where reference numeral 30 is pointing) having a distance from the base that is large enough to engage the electronic device (figure 4). 
It would have been obvious to one skilled in the art to comprise the device housing of Pandorf et al. as modified by Schaak with a plurality of sides and a base, the receiving portion extending from the base and comprising a first section parallel to and connected to the base and a second section substantially perpendicular to the first section and extending to a free end having a distance from the base, as taught by Edgar et al. such that it is large enough to securely engage the electronic device. 
With regards to claim 4, Pandorf et al. as modified by Schaak disclose the invention substantially as claimed with the exception of disclosing that the device housing comprises a first side and a separate and distinct second side, the receiving portion is disposed on the first side, and the electrical outlet is disposed on the second side.
Edgar et al. teach that the device housing comprises a first side and a separate and distinct second side (figure 2), the receiving portion (30) is disposed on the first side, and the electrical outlet (40) is disposed on the second side (figure 2).
It would have been obvious to one skilled in the art comprise the device housing of Pandorf et al. as modified by Schaak with a first side and a separate and distinct second side, and to dispose the receiving portion on the first side, and the electrical outlet on the second side, as taught by Edgar et al., to provide a compact charging and powering device.
With regards to claim 6, Pandorf et al. as modified by Schaak disclose the invention substantially as claimed with the exception of disclosing that the device housing comprises a first side, a second side, and a third side, the receiving portion is disposed on the first side, the electrical outlet forms part of a duplex electrical outlet that is disposed on the second side, and a second duplex electrical outlet is disposed on the third side.
Edgar et al. teach that the device housing comprises a first side, a second side, and a third side, the receiving portion is disposed on the first side (figure 2), and the electrical outlet is disposed on the second side (figure 2).  
It would have been obvious to one skilled in the art comprise the device housing of Pandorf et al. as modified by Schaak with the receiving portion on the first side and the electrical outlet on the second side, as taught by Edgar et al., to provide a compact charging and powering device.
With regards to the electrical outlet being a duplex electrical outlet and a second duplex electrical outlet disposed on the third side.  Note that it would have been obvious to one having skilled in the art to have the electrical outlet being a duplex electrical outlet and a second duplex electrical outlet disposed on the third side to accommodate four plugs at the same time, and since it has been held that mere duplication of the essential working parts of the device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pandorf et al. in view of Schaak and Edgar et al., as applied to claim 4 above, and further in view of Cohen (20040069916).
	Pandorf et al. as modified by Schaak and Edgar et al. disclose the invention substantially as claimed including a separate and distinct third side with the exception of disclosing the third side having a magnetic surface for holding ferromagnetic items.
Cohen teaches a side (20) having a magnetic surface (24) for securely holding ferromagnetic items (paragraph 0034, lines 1 to 10).  
	It would have been obvious to one skilled in the art to comprise the third side of the device housing of Pandorf et al. as modified by Schaak and Edgar et al. with a magnetic surface, as taught by Cohen, to securely hold ferromagnetic items.
11.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schaak in view of Edgar et al.
Schaak discloses the invention substantially as claimed with the exception of disclosing that the device housing comprises a first side and a separate and distinct second side, the receiving portion is disposed on the first side, and the electrical outlet is disposed on the second side.
Edgar et al. teach the device housing comprising a first side and a separate and distinct second side (figure 2), the receiving portion (30) disposed on the first side, and the electrical outlet (40) disposed on the second side (figure 2).
It would have been obvious to one skilled in the art comprise the device housing of Schaak with a first side and a separate and distinct second side, the receiving portion on the first side and the electrical outlet on the second side, as taught by Edgar et al., to facilitate the charging of and powering the electrical device.
With regards to claim 12, Schaak discloses the invention substantially as claimed with the exception of disclosing that the device housing comprises a first side, a second side, and a third side, the receiving portion is disposed on the first side, the electrical outlet forms part of a duplex electrical outlet that is disposed on the second side, and a second duplex electrical outlet is disposed on the third side.
Edgar et al. teach that the device housing comprises a first side, a second side, and a third side, the receiving portion is disposed on the first side (figure 2), and the electrical outlet is disposed on the second side (figure 2).  
It would have been obvious to one skilled in the art comprise the device housing of Schaak with the receiving portion on the first side and the electrical outlet on the second side, as taught by Edgar et al., to provide a compact charging and powering device.
With regards to the electrical outlet being a duplex electrical outlet and a second duplex electrical outlet disposed on the third side.  Note that it would have been obvious to one having skilled in the art to have the electrical outlet being a duplex electrical outlet and a second duplex electrical outlet disposed on the third side to accommodate four plugs at the same time, and since it has been held that mere duplication of the essential working parts of the device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schaak in view of Edgar et al., as applied to claim 10 above, and further in view of Cohen.
	Schaak as modified by Edgar et al. discloses the invention substantially as claimed including the device housing further comprising a separate and distinct third side with the exception of disclosing the third side having a magnetic surface for holding ferromagnetic items.
	Cohen teaches a side (20) having a magnetic surface (24) for securely holding ferromagnetic items (paragraph 0034, lines 1 to 10).  
	It would have been obvious to one skilled in the art to comprise the third side of the device housing of Schaak as modified by Edgar et al. with a magnetic surface, as taught by Cohen, to securely hold ferromagnetic items.
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schaak in view of Khubani (10030855).
	Schaak discloses the invention substantially as claimed with the exception of disclosing a sensor and the light sensor turning ON when the sensor detects motion.
	Khubani teaches a sensor (column 2, line 42) and the light turn on when the sensor detects motion (column 2, lines 42 to 45).
	It would have been obvious to one skilled in the art to comprise the portable multi-function lighting organizing charging device of Schaak, with a sensor, as taught by Khubani, to turn on the light upon detection of motion. 
14.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schaak in view of Muse (6749319).
	Schaak discloses the invention substantially as claimed with the exception of disclosing 
a sensor and the light source turning ON when the sensor detects a door of the cabinet being in an open position.
	Muse teaches a sensor (14) and the light source turning on when the sensor detects a door (12) of the cabinet (column 2, line 17) being in an open position.
	It would have been obvious to one skilled in the art to provide Schaak with a sensor, as taught by Muse, to activate the light source upon detection of the door being in open position.
With regards to claim 16, note that the use of particular type of sensor, absent criticality, is considered to be nothing more than a choice of engineering skill or design.  It would have therefore been obvious to one skilled in the art to have the sensor of Schaak a high frequency microwave sensor for optimizing the detection between the wireless transmitter and receiver.
15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schaak.
Schaak discloses the invention substantially as claimed with the exception of disclosing that the charger is an inductive charger.
Note that the use of particular type of charger, absent criticality, is considered to be nothing more than a choice of engineering skill or design.  It would have therefore been obvious to one skilled in the art to have the charger of Schaak an inductive charger for optimizing the power delivery between the wireless induction charger transmitter and receiver.
16.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaak in view of Chen et al (20160164326).
	Schaak discloses the invention substantially as claimed with the exception of disclosing a speaker configured to receive data from the electronic device, and the speaker comprising a wireless communication system for the reception of the data from the electronic device.
	Chen et al. teach a speaker (paragraph 0009, line 6) configured to receive data (paragraph 0009, line 4) from the electronic device (paragraph 0009, line 6), and the speaker comprising a wireless communication system (paragraph 0009, line 4) for the reception of the data from the electronic device.
	It would have been obvious to one skilled in the art to provide Schaak with a speaker comprising a wireless communication system, as taught by Chen et al., to receive data from the electronic device.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875